RYDER, Judge.
Appellant was charged with eleven counts of burglary, four counts of grand theft, and two counts of petit theft. Appel*327lant pled nolo contendere, was adjudicated guilty and sentenced on all seventeen counts. Appellant appeals his sentences for the four grand theft convictions.
Appellant contends that the trial court erred in sentencing him to three years’ incarceration to be followed by five years’ probation on each of his third-degree grand theft convictions. We agree.
In a split sentence, the combined number of years of incarceration and probation cannot exceed the statutory maximum for the offense. McGraw v. State, 404 So.2d 817 (Fla. 1st DCA 1981); Fla.R. Crim.P. 3.701(d)(12), committee note (1985 amendment). The maximum sentence for a third-degree grand theft felony is five years. The trial court imposed illegal sentences as to appellant’s grand theft convictions.
Accordingly, we affirm appellant’s convictions and reverse and vacate his sentences on the four grand theft convictions. On remand, the trial court is to sentence appellant to three years’ incarceration to be followed by two years’ probation on each of his third-degree felony grand theft convictions.
Affirmed in part; reversed in part.
DANAHY, C.J., and THREADGILL, J., concur.